DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  The claim recites, “claim1” without a space and should be --claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14 & 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14
Claim 14 recites, “the controller”.  It is not clear what “the controller” is.  Within the Specification in Para 0027, the controller is mentioned but not described.  It is unclear whether the controller is referring to the processor or the apparatus or what.  For the 
Claim 15
Claim 15 recites, “An apparatus according to the apparatus of the system according to claim 1”.  It is unclear what the apparatus encompasses.  Further it is questioned if the apparatus is a second apparatus or if the claim means to exclude the system and claim the apparatus alone.  If the claim means to exclude the system there are further issues then with the claim failing to further limit as a dependent claim requires all the claim limitations of the parent from which the child claim depends.  For the purpose of examination, the Examiner is assuming the apparatus is just the apparatus from the system.
Claim 16
Claim 16 recites, “A kit of parts comprising the apparatus according to claim 15 and a wraparound configured to attach the apparatus against the skin of the patient”.  It is unclear what the apparatus according to claim 15 encompasses.  Further it is questioned if the apparatus is a second apparatus or if the claim means to exclude the system and claim the apparatus alone.  If the claim means to exclude the system there are further issues then with the claim failing to further limit as a dependent claim requires all the claim limitations of the parent from which the child claim depends.  For the purpose of examination, the Examiner is assuming the apparatus is just the apparatus from the system.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claim 1 & 12.  Thus claims 1-7, 11-13 & 15–16 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 & 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook et al. (U.S. Patent Application 2010/0240982 A1) as evidenced by Peper et al. (Peper, Erik et al. (2007). Is There More to Blood Volume Pulse Than Heart Rate Variability, Respiratory Sinus Arrhythmia, and Cardiorespiratory Synchrony?. Biofeedback. 35. 54-61; enclosed herein) and further in view of Goor et al. (U.S. Patent 6,319,205 B1).
Claim 1:  Westbrook teaches – 
A system (Figure 2A) configured to diagnose sleep comprising an apparatus configured to be attached to a patient (Figure 2A, Element 210, 230 & 220); the apparatus comprising: 
an optical sensor [emitting diodes] (Para 0044 and Figure 2A, Element 220) configured to measure a blood volume pulse [pulse signal or peripheral arterial tone signal
a wireless communication interface (Figure 2A, Element 210) configured to wirelessly transmit the measured blood volume pulse [pulse signal or peripheral arterial tone signal] (Para 0061); and 
wherein the system (Figure 2A) further comprises means for performing: 
obtaining the wirelessly transmitted measured blood volume pulse [connection between the sensors in the sensor strip and the DAU 210 is a wireless connection] (Para 0064); and 
determining occurrences of sleep events [sympathetic arousal] from the peripheral arterial tone (Para 0061).
However, Westbrook fails to specifically teach deriving from the blood volume pulse the peripheral arterial tone.  Goor teaches that deriving from the blood volume pulse [changes in peripheral pulsatile volume] the peripheral arterial tone [reflect changes in peripheral atrial tone] (Claim 66) in order to provide a non-invasive detection and monitoring of a medical condition (Col. 1, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Westbrook to include the determining sleep events from changes in the peripheral arterial tone as taught by Goor in order to provide a non-invasive detection and monitoring of a medical condition (Col. 1, Line 9-11).
However, Westbrook fails to specifically teach determining occurrences of sleep events from changes in the peripheral arterial tone.  Goor teaches determining occurrences of sleep events from changes in the peripheral arterial tone [sleep apnea, by detecting the peripheral arterial tone's response to such state or condition, based on ] (Abstract and Claim 1-2) in order to provide a non-invasive detection and monitoring of a medical condition (Col. 1, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Westbrook to include the determining sleep events from changes in the peripheral arterial tone as taught by Goor in order to provide a non-invasive detection and monitoring of a medical condition (Col. 1, Line 9-11).
Examiner’s Note:  It is not clear within Westbrook if blood volume pulse of the claims is the pulse signal of Westbrook.  However, Peper explains how a photoplethesmographic signal (such as the signal disclosed in Para 0063 of Westbrook) measures the changes in blood volume in arteries and capillaries.  Peper discloses on Page 55, Section Background, First Paragraph:
The BVP signal is derived with a PPG sensor that measures changes in blood volume in arteries and capillaries by shining an infrared light (a light-emitting diode) through the tissues. This infrared light is selectively transmitted, backscattered, reflected, and absorbed. The amount of light that returns to a PPG sensor’s photodetector is proportional to the volume of blood in the tissue 

The disclosure of Peper supports the Examiner’s assertion that the pulse signal of Westbrook reads on the blood volume pulse claim limitation.  Westbrook teaches obtaining the blood volume pulse and the peripheral arterial tone.  Thus, the pulse signal as taught by Westbrook is the BVP signal as supported by Peper.  
Claim 2/1:  Westbrook teaches wherein the apparatus (Figure 2A, Element 220) is configured to be attached to the skin of the patient [user's skin] (Para 0038).
Claim 3/1:  Westbrook teaches wherein the apparatus is configured to be attached to a forehead (Para 0014 and Figure 2A).
Claim 4/1:  Westbrook teaches wherein a sleep event comprises tossing events and turning events [sympathetic arousals (e.g., hot flashes, periodic limb movements, etc.)] (Para 0104).
Claim 5/1:  Westbrook teaches wherein the optical sensor is a reflectance based optical sensor [reflectance sensor 530] comprising a light emitter [red and infrared light emitting diodes] and a light sensor [photodiodes] (Para 0063).
Claim 6/1:  Westbrook teaches wherein the apparatus further comprises an adhesive [adhesive backed foam] for attaching the apparatus to the skin of the patient [user's skin] (Para 0038).
Claim 7/1:  Westbrook teaches further comprising a wraparound [headband 230 to hold the sensor strip 220] (Para 0034) configured to attach the apparatus against the skin of the patient [user's skin] (Para 0038).
Claim 8/1:  Westbrook teaches wherein the means comprises a mobile communication device (Figure 2A, Element 210) configured to receive the wirelessly [connection between the sensors in the sensor strip and the DAU 210 is a wireless connection] (Para 0064) transmitted measured blood volume pulse [pulse signal or peripheral arterial tone signal] (Para 0061).
Claim 9/8/1:  Westbrook teaches wherein the mobile communication device (Figure 2A, Element 210) is further configured to perform the determining [data acquisition system can be configured to perform at least some analysis on the data collected] (Para 0033).
Claim 10/8/1:  Westbrook teaches wherein the mobile communication device is further configured to wirelessly [the DAU 210 can include software that periodically connects to external computer system 390 via a wireless interface] (Para 0057) transmit the measured blood volume pulse [pulse signal or peripheral arterial tone signal] (Para 0061) to a remote service for performing the determining [remote servers that can collect and analyze data received] (Para 0057).
Claim 11/1:  Westbrook teaches determining the peripheral arterial tone (Para 0061).  Westbrook fails to teach further determining the peripheral arterial tone comprises calculating an envelope of the blood volume pulse.  However, Goor teaches further determining the peripheral arterial tone comprises calculating an envelope of the blood volume pulse (Figure 12 and Col. 21, Line 55 – Col. 22, Line 21) in order to provide a non-invasive detection and monitoring of a medical condition (Col. 1, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Westbrook to include the determining sleep events from changes in the peripheral arterial tone as taught by Goor in order to provide a non-invasive detection and monitoring of a medical condition (Col. 1, Line 9-11).
Examiner’s Note:  The Examiner acknowledges that the claim term, envelope, is not specifically used by Goor.  However, Goor performs such when describing the arterial peripheral tone felling gradually over 30 seconds and by outputting the changes in amplitude of the signal (Figure 12 and Col. 21, Line 55-65).  While the Examiner 
Claim 13/1:  Westbrook teaches wherein the apparatus comprises a flat surface around the optical sensor (as shown in Figure 5, Element 530).
Claim 14/1:  Westbrook teaches wherein the means comprise at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the performance of the controller.
Claim 15/1:  Westbrook teaches an apparatus according to the apparatus of the system (Figure 2A).
Claim 16/15/1:  Westbrook teaches a kit of parts comprising the apparatus (Figure 2A, Element 220) and a wraparound (Figure 2A, Element 230) configured to attach the apparatus against the skin of the patient (Figure 2A).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook et al. (U.S. Patent Application 2010/0240982 A1) and Goor et al. (U.S. Patent 6,319,205 B1) and further in view of Hiroyuki et al. (JP 2004220834 A).
Claim 12/1:  Goor teaches calibrating but fails to teach calibrating the lights (Col. 27, Line 3).  Wesbrook fails to teach light calibration.  
However, Hiroyuki teaches wherein the apparatus further comprises means for performing gradually increasing the light output of the light emitter [relationship between the applied current value and the received light intensity] (Para 0040) [applied current value is gradually increased] determined whether the amount of received light is saturated] (Para 0045); and when the light sensor is saturated by the gradually increased light [when the light amount is saturated] (Para 0046), configuring the light output of the light emitter below the saturation point of the light sensor [when the applied current value has not reached the maximum value] thereby calibrating the optical sensor (Para 0044-0047) in order to provide a correction method of a lighting device for quickly carrying out the correction (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Westbrook and Goor to include the calibration as taught by Hiroyuki in order to provide a correction method of a lighting device for quickly carrying out the correction (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goff et al. (U.S. Patent 10,632,009 B2) Goff teaches an obstructive sleep apnea detection device including an optical engagement surface adapted to engage a user's skin; a light source adapted to emit light from the optical engagement surface; a photodetector adapted to detect light at the optical engagement surface and to generate a detected light signal; a position sensor adapted to determine patient sleeping position; a controller adapted to determine and record in memory blood oxygen saturation values computed from the 
Sannholm et al. (U.S. Patent Application 2016/0213309 A1) – Sannholm teaches a distributed computer system and a method for determining the quality of sleep of a sleeping user. The distributed computer system will determine the quality of sleep by detecting the changes in body posture of the sleeping user. The quality of sleep will be determined by the feature vectors associated with each posture of the sleeping user. The posture of the user will be determined by recording a body motion signal caused by the mechanical and muscle movement of the body of the use.
Gross (U.S. Patent Application 2013/0237775 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793